          CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


United States of America,                             File No. 18-cr-254 (ECT/LIB)

              Plaintiff,

v.                                                      OPINION AND ORDER

Michael Patrick Bushey,

           Defendant.
________________________________________________________________________

Manda M. Sertich, Assistant United States Attorney, 300 South Fourth Street, Suite 600,
Minneapolis, MN 55415 (for Plaintiff).

Jordan S. Kushner, 431 South Seventh Street, Suite 2446, Minneapolis, MN 55415 (for
Defendant).
________________________________________________________________________

      Defendant Michael Patrick Bushey, indicted on charges of receipt, possession, and

distribution of child pornography, objects to two orders issued by Magistrate Judge Leo I.

Brisbois to the extent the orders deny his request for an in-person psychological

examination. Magistrate Judge Brisbois concluded that the examination Bushey seeks

could be conducted by video conference. Bushey argues that the law and factual record

establish that the examination cannot reasonably occur by video conference and must be in

person.

                                            I

      On July 12, 2020, Bushey moved for an order requiring “the United States

Marshal[s] Service to arrange for [him] to have an in-person interview with a psychologist

at the Courthouse for up to four hours on the day that he next appears in Court for a
        CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 2 of 12




hearing.” Mot. [ECF No. 95] at 1. Bushey argued the in-person psychological evaluation

was necessary to determine “whether his psychological state affected the voluntariness of

his interrogation which is the subject of his pending motion to suppress his statement to

law enforcement agents on January 27, 2016.” Id. An in-person evaluation at the

courthouse was necessary, Bushey explained, “because the Sherburne County jail [where

he was detained] has not permitted any contact visits with inmates since COVID-19

pandemic restrictions were put in place,” and because “[p]rofessional standards for

psychologists require face-to-face visits in order to conduct evaluations.” Id. at 1–2. In

support of the latter assertion (regarding “[p]rofessional standards”), Bushey relied on a

letter from his then-retained psychologist, Amber Lindeman, Psy.D., L.P., that Bushey had

filed roughly four months earlier on March 16. ECF No. 82-1. In her letter, Dr. Lindeman

wrote that she was not able to evaluate Bushey at that time because of concerns she

described regarding “confidentiality.” Id. Dr. Lindeman explained that the procedures the

Sherburne County Jail had implemented for “video visiting” would not “protect Mr.

Bushey’s right to privacy or confidentiality.” Id. In support of these assertions, Dr.

Lindeman described the video-visiting process and cited a provision from the American

Psychological Association Ethics Code, § 5.02. Id. Though Dr. Lindeman also wrote that

“in order to complete psychological testing, face to face contact is necessary,” she neither

explained this assertion nor cited authority supporting it. Id.

       In an order dated July 22, 2020, Magistrate Judge Brisbois granted Bushey’s motion

in part. ECF No. 97. Magistrate Judge Brisbois ordered the United States Marshal, the

United States Attorney, and the Sherburne County Jail “to set a video conference between

                                              2
        CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 3 of 12




[Bushey] and the defense-retained psychologist to take place on August 24, 2020.” Id. at

5. Magistrate Judge Brisbois also ordered that the video conference “shall not exceed four

(4) hours in duration” and required the Marshal, the United States Attorney, and the

Sherburne County Jail to “strive to afford [Bushey] the confidentiality necessary to conduct

the psychological evaluation.” Id. Magistrate Judge Brisbois denied Bushey’s request for

an in-person examination because Dr. Lindeman’s letter “[did] not support [Bushey’s]

assertion that a face to face visit is required.” Id. at 4. Magistrate Judge Brisbois

reasonably understood Dr. Lindeman’s letter to say that she “found inadequate the video

visit parameters at Sherburne County Jail as those parameters had been explained to her[,]”

but that different procedures that better protected Bushey’s confidentiality would be

sufficient. Id.

       On July 24, two days after Magistrate Judge Brisbois entered this order, Bushey

filed a motion “for reconsideration” of that part of the July 22 order denying his request for

“an in-person interview with a psychologist in order to enable an adequate forensic

evaluation.” Mot. to Reconsider [ECF No. 98] at 1. In this motion, Bushey acknowledged

that he “[did] not know whether or not a video conference interview under the conditions

set by the Court would be adequate for [Dr. Lindeman].” Id. ¶ 2. He went on to explain,

however, that “the defense ha[d] since engaged and arranged for funding for another

psychologist with specialized expertise in autism in response to Mr. Bushey’s previous

autism diagnoses.” Id. ¶ 2. According to Bushey, his new CJA-funded psychologist,

Rachel L. Loftin, Ph.D., “made clear that an in-person interview is necessary for her to

conduct her evaluation.” Id. ¶ 3. Bushey’s reconsideration motion included a letter from

                                              3
        CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 4 of 12




Dr. Loftin in which she asserted that a “video conference is not adequate for the diagnosis

and assessment of autism-related features.” ECF No. 99-1. In her letter, Dr. Loftin

advanced “three main reasons” why this is so. Id. First, she explained that it would be

important for her to evaluate Bushey’s nonverbal communication and that, “[w]hile the

most overt nonverbal communication may get captured in video, much will not.” Id.

Second, she explained that “technological problems that are inevitable in video

conferencing can interfere with assessment of social behavior.” Id. Third, she wrote that

the “tools [she] use[s] for the evaluation of autism were standardized and validated in in-

person testing” and that “[t]heir accuracy via video assessment is not known.” Id.1 The

Government filed no response to Bushey’s reconsideration motion.

       On July 30, Magistrate Judge Brisbois denied Bushey’s reconsideration motion.

Magistrate Judge Brisbois identified essentially two grounds for his decision. First, he

explained that Bushey had violated Rule 7.1(j) of the Local Rules of the United States

District Court for the District of Minnesota, a rule that has been applied to criminal cases

though Rule 7.1 generally is entitled “Civil Motion Practice.” Order [ECF No. 100] at 1.

Bushey had violated Rule 7.1(j), Magistrate Judge Brisbois explained, by failing to request

the Court’s permission before filing his reconsideration motion. Id. at 1–2. Second,

Magistrate Judge Brisbois explained that, the Rule 7.1(j) violation aside, he would have



1
        It seems worth observing that Bushey’s motion to reconsider wasn’t entirely that
(i.e., a motion to reconsider). The motion sought an in-person interview with a
psychologist who had no part in Bushey’s original motion and whose justification for
requesting the in-person interview had not been provided to Magistrate Judge Brisbois as
part of the original motion.
                                             4
            CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 5 of 12




denied the request regardless because Bushey “ha[d] failed to demonstrate the requisite

compelling circumstances to justify even the Court granting [him] permission to file a

motion to reconsider.” Id. at 2. This was because, in Magistrate Judge Brisbois’s view,

“[t]he assertions provided by the Defense in support of reconsideration [were] largely

conclusory and speculative in nature.” Id. at 3–4. Magistrate Judge Brisbois continued:

                For example, Defendant’s retained psychologist fails to
                explain why a video would fail to capture the nonverbal
                communication cue she highlighted, including body language,
                eye gaze, facial expression, and gesture use. Further, although
                she asserts that the accuracy of the “tools” she uses is unknown
                when conducted via video assessment, she fails to assert that
                there will be any actual decrease in accuracy when the
                assessment is conducted via videoconference.

Id. at 4.

                                               II

                                               A

        All of that gets us to where we are now: Bushey has lodged an objection to

Magistrate Judge Brisbois’s July 22 order to the extent it denies his request for an in-person

evaluation, and to Magistrate Judge Brisbois’s July 30 order denying Bushey’s

reconsideration motion. Obj. [ECF No. 101] at 1. Bushey argues these orders are contrary

to law because they violate his “due process right to a competent psychiatrist or

psychologist to conduct an appropriate evaluation and assist in ‘evaluation, preparation[,]

and presentation of the defense’ for both trial and sentencing.” Id. at 4 (quoting Ake v.

Oklahoma, 470 U.S. 68, 83–84 (1985)). Bushey argues that the orders are clearly

erroneous in light of the factual record because Dr. Loftin has adequately explained why


                                               5
         CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 6 of 12




an in-person examination is necessary to evaluate Bushey’s autism and, Bushey says, her

explanation is neither contradicted nor rebutted by another witness. Obj. at 4–6.

       To support his objection, Bushey has submitted a declaration from Dr. Loftin that

he did not submit to Magistrate Judge Brisbois. Loftin Decl. [ECF No. 102]. (Indeed, Dr.

Loftin’s testimony responds explicitly to Magistrate Judge Brisbois’s reasoning. See id. ¶¶

8, 13, 15.) In her declaration, Dr. Loftin adds considerably to the comparatively brief letter

she submitted in support of Bushey’s reconsideration motion. She attaches her curriculum

vitae (or “CV”) showing that she is “a licensed clinical psychologist who specializes in

research, evaluation and treatment of the effects of Autism Spectrum Disorder (ASD) in

children and adults.” Id. ¶ 2; see ECF No. 102-1. In further support of her earlier assertion

that a video examination will not capture “much” nonverbal communication essential to

understanding how autism affects an individual, ECF No. 99-1, Dr. Loftin testifies:

                  I know from my extensive experience doing in-person and
                  video conference meetings that video conferencing is
                  inadequate to capture non-verbal communication. For
                  example, it is not possible to detect with any accuracy whether
                  a person is using eye gaze for communication purposes over
                  video conference or to detect subtle gestures and nuances that
                  can only be observed in person.

Loftin Decl. ¶ 8. Dr. Loftin cites two scholarly articles she has co-authored and four

presentations she has given addressing the use of video conferencing to care for individuals

with autism and testifies that, in her opinion, “[v]ideo conferencing can be appropriate for

therapy but not evaluation.” Id. ¶¶ 9, 10. Regarding the use of video conferencing, she

also testifies:



                                                6
        CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 7 of 12




              It is likely possible to diagnose autism over video in the most
              obvious cases where people have intellectual disability and
              very conspicuous social problems. The only existing research
              on diagnoses of ASD via video-conference is focused on young
              children who tend to clearly display symptoms. Autistic adults
              have almost always developed more social skills that make
              symptoms more difficult to detect (“compensatory skills”).
              Differentiating autism from other psychiatric conditions
              becomes more complex over videoconference as well.
              Nuances and subtleties that can only be observed in person are
              essential to understanding [] a person’s symptoms.

Id. ¶ 11. Regarding her earlier assertion that “technological problems that are inevitable in

video conferencing can interfere with assessment of social behavior[,]” ECF No. 99-1, Dr.

Loftin testifies that this statement “was based not on speculation but on countless video

conferences[,]” Loftin Decl. ¶ 13. She explains that “[a] delay over the feed can make it

seem as if someone has a social or processing speed problem when they do not. If the

video freezes, it can also be misinterpreted as being less expressive or not using gesture.”

Id. Finally, as further support for her earlier assertion questioning the accuracy of her

assessment tools in the context of video conferencing, ECF No. 99-1, Dr. Loftin testifies

that her evaluative tools were validated through scientific testing done in person and that

“[she] could not provide any diagnosis and assessment with a reasonable degree of

scientific certainty unless [she] kn[ew] that the tools that [she] used were scientifically

valid[,]” Loftin Decl. ¶ 15. Dr. Loftin concludes her declaration with the following

paragraph:

              It is not my wish to inconvenience the Court system or subject
              anyone to increased health risks. I also would be much happier
              to do a video conference interview rather than have to travel
              from Chicago to Minneapolis. Unfortunately, it is not possible


                                             7
        CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 8 of 12




              for me to conduct a valid evaluation without an in-person
              interview.

Id. ¶ 18.

       The Government has filed a response to Bushey’s objection. ECF No. 107. The

Government does not object to Bushey’s request for an in-person examination, but instead

identifies two concerns regarding Bushey’s proposed process for an in-person evaluation.

Id. at 1–2. First, Bushey has proposed that the examination take place at the courthouse

the day of the next hearing. But the only calendared hearing is a suppression hearing at

which Bushey intends to introduce the results of the examination. Thus, the Government

points out, Bushey’s proposal would not permit the Government sufficient time to assess

the results of the evaluation before the suppression hearing. Id. at 2. Second, the

Government points out, having consulted with officials at the Sherburne County Jail, that

Bushey likely would be subject to a 14-day quarantine and would require separate transport

back to the jail following an in-person interview. Id. at 2–3.

                                             B

       Review of a magistrate judge’s ruling on a nondispositive issue is “extremely

deferential.” Scott v. United States, 552 F. Supp. 2d 917, 919 (D. Minn. 2008). A

nondispositive order may be overruled only if it is “clearly erroneous or contrary to law.”

28 U.S.C. § 636(b)(1)(A); accord Fed. R. Crim. Pro. 59(a); Local Rule 72.2(a)(3). “A

finding is clearly erroneous when although there is evidence to support it, the reviewing

court on the entire evidence is left with the definite and firm conviction that a mistake has

been committed. A decision is contrary to law when it fails to apply or misapplies relevant


                                             8
        CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 9 of 12




statutes, case law or rules of procedure.” Wells Fargo & Co. v. United States, 750 F. Supp.

2d 1049, 1050 (D. Minn. 2010) (citations and internal quotations omitted).

       Neither of the orders Bushey challenges was contrary to law in the sense Bushey

seems to describe.     Of course, “the Constitution guarantees criminal defendants ‘a

meaningful opportunity to present a complete defense.’” Crane v. Kentucky, 476 U.S. 683,

690 (1986) (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)). In Ake v.

Oklahoma, the Supreme Court held that an indigent defendant who demonstrates his sanity

will be a significant factor at trial is entitled access “to a competent psychiatrist who will

conduct an appropriate examination and assist in evaluation, preparation, and presentation

of the defense.” 470 U.S. 68, 83 (1985). Ake’s protections are not limited to defendants

who raise an insanity defense. They extend to the indigent defendant whose mental

condition is both “relevant to the punishment he might suffer” and “seriously in question.”

McWilliams v. Dunn, 137 S. Ct. 1790, 1798 (U.S. 2017) (citations and internal quotations

omitted). Acknowledging all of that law, Bushey has not identified, and research has not

unearthed, a federal decision holding that the Constitution mandates an in-person

examination in all cases or whenever requested. This only makes sense. A defendant is

not guaranteed the assistance of any expert he chooses. Starr v. Lockhart, 23 F.3d 1280,

1290 (8th Cir. 1994). It seems a leap-too-far to argue that a defendant reasonably could

insist on the specific manner in which an expert does her job, and in any given case, a

medical expert might not require an in-person examination or may accomplish her purpose

by other means, such as through a video consultation or record review.



                                              9
       CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 10 of 12




      The factual record before Magistrate Judge Brisbois was equivocal and not well-

developed, and that’s Bushey’s fault. Bushey’s original motion sought an in-person

examination to be conducted by Dr. Lindeman (not Dr. Loftin). Mot. at 1–2; ECF No. 82-

1. In her letter supporting the motion, Dr. Lindeman identified no specific concerns

associated with a video conference apart from confidentiality. ECF No. 82-1. Magistrate

Judge Brisbois quite reasonably concluded that, between the Marshals Service, the United

States Attorney’s office, and the Sherburne County Jail, these confidentiality concerns

could be addressed, and a video conference would be appropriate. Order [ECF No. 97] at

4–5. Though Bushey styled his next motion as one seeking “reconsideration” of his motion

for an in-person examination to be conducted by Dr. Lindeman, he abandoned Dr.

Lindeman, seeking instead to have the interview conducted by Dr. Loftin. Mot. to

Reconsider ¶¶ 2–4. The letter Dr. Loftin submitted in support of this motion was not

specific. ECF No. 99-1. Magistrate Judge Brisbois reasonably concluded that Dr. Loftin’s

concerns regarding “technological problems,” without more, were “speculative.” Order

[ECF No. 100] at 3. He also reasonably concluded that Dr. Loftin’s statement that she did

not know the accuracy of her assessment tools when used in a video conference was,

without more, an insufficiently definite basis to decide that an in-person interview was

required. Id. at 4. These conclusions were not clearly erroneous on the record before

Magistrate Judge Brisbois.

      The record here is considerably more specific. Dr. Loftin’s declaration, ECF No.

102, identifies particular reasons and sources underlying the need for an in-person

interview. Ordinarily, the review of a magistrate judge’s order under the circumstances

                                           10
           CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 11 of 12




presented here would be limited to the record evidence that was before the magistrate

judge. E.g., United States v. Andrews, 381 F. Supp. 3d 1044, 1064–65 (D. Minn. 2019).

This is one of those exceedingly rare cases in which it makes sense to consider new

evidence.     The Government did not object to Bushey’s submission of Dr. Loftin’s

declaration. So long as it takes place in a reasonable time, and so long as the Government

has an adequate opportunity to respond, the Government seems never to have opposed

Bushey’s request for an in-person examination. And once considered, there really isn’t

any question that Dr. Loftin’s declaration justifies granting Bushey’s motion for an in-

person examination.      The declaration, described earlier, is thorough, specific, and

supported by Dr. Loftin’s experience and scholarly sources. The record here contains no

contrary evidence. Further, a prerequisite to the approval of CJA funds for Bushey to retain

Dr. Loftin was the finding, among others, that the services are “necessary for adequate

representation.” 18 U.S.C. § 3006A(e)(1); see also United States District Court for the

District     of   Minnesota   Criminal   Justice   Act   Plan    ¶   XII.A.,   available       at

https://www.mnd.uscourts.gov/sites/mnd/files/cja.pdf (“Upon finding that [expert]

services are necessary, and that the person is financially unable to obtain them, the court

must authorize counsel to obtain the services.”). Dr. Loftin has made clear that she cannot

complete a “valid evaluation” of Bushey via video conference. Loftin Decl. ¶ 18. Whether

or not this assertion lacked support on the record earlier in the case, it is supported now.




                                             11
      CASE 0:18-cr-00254-ECT-LIB Doc. 108 Filed 09/11/20 Page 12 of 12




                                        ORDER

      Therefore, based on the foregoing, and all the files, records, and proceedings herein,

IT IS ORDERED THAT:

      1. Defendant’s Objection to the Magistrate Judge’s Orders of July 22, 2020 [ECF

         No. 97], and July 30, 2020 [ECF No. 100], is SUSTAINED.

      2. The Orders [ECF Nos. 97 and 100] are REVERSED insofar as they denied

         Defendant’s request for the Government to arrange an in-person evaluation with

         Dr. Loftin.

      3. The United States Marshal, the United States Attorney assigned to the case, and

         the Sherburne County Jail, together with Defendant, shall arrange for an in-

         person evaluation between Defendant and the defense-retained psychologist.

         The evaluation shall take place by not later than Friday, October 9, 2020, and

         shall not exceed four hours in duration.

      4. Defendant shall disclose to the Government any report generated from the

         psychological evaluation as soon as practicable, and in any event no later than

         fourteen (14) days before the hearing on Defendant’s pending motion to suppress

         statements [ECF No. 75].

      5. The Parties are directed to contact the chambers of Magistrate Judge Brisbois

         regarding the scheduling of a hearing on Defendant’s motion to suppress

         statements.

Dated: September 11, 2020                s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court

                                            12
